Exhibit 10.1

SEVENTH AMENDMENT TO
REVOLVING CREDIT AND SECURITY AGREEMENT


This Seventh Amendment to Revolving Credit and Security Agreement (the
“Amendment”) is made as of this 24th day of September, 2014 by and among SMTC
CORPORATION, a corporation organized under the laws of the State of Delaware
(“SMTC”), SMTC MANUFACTURING CORPORATION OF CALIFORNIA, a corporation organized
under the laws of the State of California (“SMTC California”), SMTC MEX
HOLDINGS, INC., a corporation organized under the laws of the State of Delaware
(“SMTC Mex”), ZF ARRAY TECHNOLOGY, INCORPORATED, a corporation organized under
the laws of the State of Delaware (“ZF Array”), HTM HOLDINGS, INC., a
corporation organized under the laws of the State of Delaware (“HTM” and
together with SMTC, SMTC California, SMTC Mex and ZF Array each a “US Borrower”
and collectively the “US Borrowers”), SMTC MANUFACTURING CORPORATION OF CANADA,
a corporation organized under the laws of the Province of Ontario (“Canadian
Borrower” and together with US Borrowers and each other Person joined to the
Loan Agreement as a borrower from time to time, each a “Borrower” and
collectively the “Borrowers”),  PNC BANK CANADA BRANCH (the “Canadian Lender”),
the other financial institutions which are now or which hereafter become a party
to the Loan Agreement (each individually a “Lender” and collectively with
Canadian Lender, the “Lenders”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as
agent for Lenders (PNC, in such capacity, the “Agent”).
 
BACKGROUND
 
A. On September 14, 2011, Borrowers, Lenders and Agent entered into, inter alia,
a certain Revolving Credit and Security Agreement (as same has been or may be
amended, modified, renewed, extended, replaced or substituted from time to time,
the “Loan Agreement”) to reflect certain financing arrangements between the
parties thereto.  The Loan Agreement and all other documents executed in
connection therewith are collectively referred to as the “Existing Financing
Agreements.”  All capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in the Loan Agreement.  In the case of a direct
conflict between the provisions of the Loan Agreement and the provisions of this
Amendment, the provisions hereof shall prevail.


B. The Borrowers have requested, and the Agent and the Lenders have agreed,
subject to the terms and conditions of this Amendment, to modify certain
definitions, terms and conditions in the Loan Agreement.


NOW, THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:
 
1. Amendments to Loan Agreement.  Upon the effectiveness of this Amendment, the
Loan Agreement shall be amended as follows:
 
 
 

--------------------------------------------------------------------------------

 
(a) Definitions.  The following definitions contained in Section 1.2 of the Loan
Agreement shall be amended and restated in their entirety as follows:
 
“Advance Rates” shall have the meaning set forth in Section 2.1(a)(y)(iii).
 
“Maximum Canadian Revolving Advance Amount” shall mean $0.
 
“Permitted Encumbrances” shall mean: (a) Liens in favor of Agent for the benefit
of Agent and Lenders; (b) Liens for taxes, assessments or other governmental
charges not delinquent or being Properly Contested; (c) Liens disclosed in the
financial statements referred to in Section 5.5, the existence of which Agent
has consented to in writing; (d) deposits or pledges to secure obligations under
worker’s compensation, social security or similar laws, or under employment or
unemployment insurance; (e) deposits or pledges to secure bids, tenders,
contracts (other than contracts for the payment of money), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the Ordinary Course of Business; (f) Liens arising by virtue of the
rendition, entry or issuance against any Borrower or any Subsidiary, or any
property of any Borrower or any Subsidiary, of any judgment, writ, order, or
decree for so long as each such Lien (x) is in existence for less than twenty
(20) consecutive days after it first arises or is being Properly Contested and
(y) is at all times junior in priority to any Liens in favor of Agent; (g)
mechanics’, workers’, materialmen’s, construction or other like Liens arising in
the Ordinary Course of Business with respect to obligations which are not due or
which are being Properly Contested; (h) Liens placed upon fixed assets hereafter
acquired to secure a portion of the purchase price thereof, provided that any
such lien shall not encumber any other property of any Borrower and; (i) other
Liens incidental to the conduct of any Borrower’s business or the ownership of
its property and assets, including but not limited to zoning restrictions,
easements, licenses and covenants, which were not incurred in connection with
the borrowing of money or the obtaining of advances or credit, and which do not
in the aggregate materially detract from Agent’s or Lenders’ rights in and to
the Collateral or the value of any Borrower’s property or assets or which do not
materially impair the use thereof in the operation of any Borrower’s business;
(j) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses entered into by any Borrower in the Ordinary Course
of Business and (k) Liens disclosed on Schedule 1.2, but, for greater certainty,
a “Permitted Encumbrance” shall not include a Lien or statutory deemed trust in
respect of or arising in connection with a Canadian Pension Plan or Canadian
Union Plan.
 
 
2

--------------------------------------------------------------------------------

 
“Revolving Interest Rate” shall mean (a) with respect to Domestic Rate Loans to
US Borrowers, an interest rate per annum equal to the Alternate U.S. Base Rate
plus the Applicable Margin, and (b) with respect to Eurodollar Rate Loans, an
interest rate per annum equal to the sum of the Eurodollar Rate plus the
Applicable Margin.
 
(b) New Definitions.  The following defined terms shall be added to Section 1.2
of the Loan Agreement in the correct alphabetical order:
 
 
“Applicable Margin” shall mean for Revolving Advances as of the Seventh
Amendment Date and through and including the date immediately prior to the
Initial Adjustment Date (as defined below), the applicable percentage specified
below:
 
APPLICABLE MARGIN FOR ALTERNATE U.S. BASE RATE LOANS
 
APPLICABLE MARGIN FOR EURODOLLAR RATE LOANS
1.25%
3.75%

 
Effective as of the first day of the month (the “Initial Adjustment Date”)
following the date on which Borrowers’ financial statements for the fiscal
quarter ending June 30, 2015 and the related Compliance Certificate required for
such period under Section 9.8 are delivered to Agent and thereafter, effective
on the fifth (5th) Business Day (each, an “Adjustment Date”) after the delivery
to Agent of Borrowers’ financial statements and the related Compliance
Certificate required under Section 9.8 hereof for the most recently ended fiscal
quarter, the Applicable Margin for each type of Advance shall be adjusted for
the fiscal quarter beginning on such Adjustment Date, if necessary, to the
applicable percent per annum set forth in the pricing table below corresponding
to the Fixed Charge Coverage Ratio for the trailing four quarter period ending
on the last day of the most recently completed fiscal quarter prior to the
applicable Adjustment Date:
 
 
3

--------------------------------------------------------------------------------

 
FIXED CHARGE COVERAGE RATIO
APPLICABLE MARGINS FOR ALTERNATE U.S. BASE RATE LOANS
 
APPLICABLE MARGINS FOR EURODOLLAR RATE LOANS
Greater than or equal to 1.10 to 1.00 but less than 1.30 to 1.00
1.25%
3.75%
Greater than or equal to 1.30  to 1.00
0.75%
3.25%

 
If Borrowers shall fail to deliver the financial statements, certificates and/or
other information required under Sections 9.7 or 9.8 by the dates required
pursuant to such sections, each Applicable Margin shall be conclusively presumed
to equal the highest Applicable Margin specified in the pricing table set forth
above until the date of delivery of such financial statements, certificates
and/or other information, at which time the rate will be adjusted based upon the
Fixed Charge Coverage Ratio reflected in such statements.  Notwithstanding
anything to the contrary contained herein, no downward adjustment in any
Applicable Margin shall be made on any Adjustment Date on which any Event of
Default shall have occurred and be continuing. Notwithstanding anything to the
contrary contained herein, immediately and automatically upon the occurrence of
any Event of Default, each Applicable Margin shall increase to and equal the
highest Applicable Margin specified in the pricing table set forth above and
shall continue at such highest Applicable Margin until the date (if any) on
which such Event of Default shall be waived in accordance with the provisions of
this Agreement, at which time the rate will be adjusted based upon the Fixed
Charge Coverage Ratio reflected on the most recently delivered financial
statements and Compliance Certificate delivered by Borrowers to Agent pursuant
to Section 9.7 or 9.8 (as applicable). Any increase in interest rates and/or
other fees payable by Borrowers under this Agreement and the Other Documents
pursuant to the provisions of the foregoing sentence shall be in addition to and
independent of any increase in such interest rates and/or other fees resulting
from the occurrence of any Event of Default (including, if applicable, any Event
of Default arising from a breach of Sections 9.7 or 9.8 hereof) and/or the
effectiveness of the Default Rate provisions of Section 3.1 hereof or the
default fee rate provisions of Section 3.2 hereof.
 
 
4

--------------------------------------------------------------------------------

 
If, as a result of any restatement of, or other adjustment to, the financial
statements of Borrowers and their Subsidiaries on a consolidating and
consolidated basis or for any other reason, Agent determines that (a) the Fixed
Charge Coverage Ratio as previously calculated as of any applicable date for any
applicable period was inaccurate, and (b) a proper calculation of the Fixed
Charge Coverage Ratio for any such period would have resulted in different
pricing for such period, then (i) if the proper calculation of the Fixed Charge
Coverage Ratio would have resulted in a higher interest rate and/or fees (as
applicable) for such period, automatically and immediately without the necessity
of any demand or notice by Agent or any other affirmative act of any party, the
interest accrued on the applicable outstanding Advances and/or the amount of the
fees accruing for such period under the provisions of this Agreement and the
Other Documents shall be deemed to be retroactively increased by, and Borrowers
shall be obligated to immediately pay to Agent for the ratable benefit of
Lenders an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period; and (ii) if the proper calculation of the Fixed
Charge Coverage Ratio for a period of no more than the preceding six (6) months
would have resulted in a lower interest rate and/or fees (as applicable) for
such six (6) month period, then the interest accrued on the applicable
outstanding Advances and the amount of the fees accruing for such six (6) month
period under the provisions of this Agreement and the Other Documents shall be
deemed to be retroactively decreased by, and each Lender shall be obligated to
pay to the Borrowers, an amount equal to such Lender’s ratable share of the
excess of the amount of interest and fees that was actually paid for such six
(6) month period over the amount of interest and fees that should have been paid
for such six (6) month period (which obligation shall be satisfied by offset
against the amounts thereafter payable from time to time by the Borrowers to
such Lender until paid in full, unless there are no Obligations then outstanding
in which case such Lender shall immediately pay any remaining unpaid amount to
the Borrowers); provided, that, if as a result of any restatement or other event
or other determination by Agent a proper calculation of the Fixed Charge
Coverage Ratio would have resulted in a higher interest rate and/or fees (as
applicable) for one or more periods and a lower interest rate and/or fees (as
applicable) for one or more other periods (due to the shifting of income or
expenses from one period to another period or any other reason), then (A) the
amount payable by Borrowers pursuant to clause (i) above shall be based upon the
excess, if any, of the amount of interest and fees that should have been paid
for all applicable periods over the amounts of interest and fees actually paid
for such periods, and (B) the amount payable by the Lenders pursuant to clause
(ii) above shall be based upon the excess, if any of the amount of interest and
fees that was actual paid for all applicable periods over the amount of interest
and fees that should have been paid for such periods.
 
 
5

--------------------------------------------------------------------------------

 
“Carryover Amount” shall have the meaning given in Section 7.6.
 
“Seventh Amendment Date” shall mean September 24, 2014.
 
(c) Revolving Advances.  Section 2.1 of the Loan Agreement shall be amended and
restated in its entirety as follows:
 
2.1.       Revolving Advances.
 
(a)       Revolving Advances. Subject to the terms and conditions set forth in
this Agreement including, without limitation, Sections 2.1(b), (c) and (d), each
Lender, severally and not jointly, will make  Revolving Advances  to  US
Borrowers in Dollars in aggregate amounts outstanding at any time equal to such
Lender’s Commitment Percentage of the lesser of (x) the Maximum Revolving
Advance Amount minus the  aggregate Maximum Undrawn Amount of all issued and
outstanding Letters of  Credit  and  (y) the Formula Amount.  The “Formula
Amount” shall at all times be an amount  equal  to  the  Dollar  Equivalent of
the sum of the following:
 
(i)       up to 90%, subject to adjustment pursuant to the provisions of
Sections 2.1(b) hereof (“Receivables Advance Rate”), of Eligible US Receivables,
plus
 
(ii)       up to the lesser of (A) 40%, subject to the provisions of Sections
2.1(b), (c) and (d) hereof, of the value of Eligible US Inventory consisting of
raw materials or (B) 85% of the appraised net orderly liquidation value of
Eligible US Inventory (as evidenced by an Inventory appraisal satisfactory to
Agent in its sole discretion exercised in good faith) (as applicable, the “Raw
Materials Inventory Advance Rate”), plus
 
 
6

--------------------------------------------------------------------------------

 
(iii)       up to the lesser of (A) 60%, subject to the provisions of Sections
2.1(b), (c) and (d) hereof, of the value of Eligible US Inventory consisting of
finished goods or (B) 85% of the appraised net orderly liquidation value of
Eligible US Inventory (as evidenced by an Inventory appraisal satisfactory to
Agent in its sole discretion exercised in good faith) (as applicable, the
“Finished Goods Inventory Advance Rate” and collectively with the Raw Materials
Inventory Advance Rate, the “Inventory Advance Rate” and, together with the Raw
Materials Advance Rate and the Receivables Advance Rate, collectively the
“Advance Rates”),  minus
 
(iv)       the aggregate Maximum Undrawn Amount of all issued and outstanding
Letters of Credit, minus
 
(v)       such reserves (including the Availability Reserve and reserves on
account of Priority Payables) as Agent may deem proper and necessary from time
to time in its Permitted Discretion.
 
The Revolving Advances shall be evidenced by secured promissory notes (which may
be amended and restated promissory notes), issued by the US Borrowers with
respect to their Revolving Advances and issued by the Canadian Borrower with
respect to its Revolving Advances (collectively, the “Revolving Credit Notes”)
substantially in the form attached hereto as Exhibits 2.1-US.
 
(b)       Discretionary Rights.  The Advance Rates may be increased or decreased
by Agent at any time and from time to time in the exercise of its reasonable
discretion in the exercise of its Permitted Discretion based on Agent’s review
of updated Inventory appraisals, field examinations or other Collateral
evaluations.  Each Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rates or increasing or imposing
reserves may limit or restrict Advances requested by Borrowing Agent.  The
rights of Agent under this subsection are subject to the provisions of Section
16.2(b).
 
 
7

--------------------------------------------------------------------------------

 
(c)       Sublimit for Revolving Advances made against Inventory.  The aggregate
amount of Revolving Advances made to Borrowers against (i) Eligible Inventory
shall not exceed $17,000,000 in the aggregate at any time outstanding; and (ii)
Eligible US Inventory located in Mexico in the aggregate shall not exceed
$10,000,000 in the aggregate at any time outstanding.
 
(d)       Canadian Balances.  Upon and after the Seventh Amendment Date, no
Advances shall be made to Canadian Borrower.


(d) Collateral Monitoring Fee. Section 3.4 of the Loan Agreement shall be
amended by amending and restating Section 3.4(b) in its entirety as follows:
 
(b)       Borrowers shall pay to Agent immediately in accordance with Section
2.2(a) hereof, following any month in which Agent performs any collateral
evaluation - namely any field examination, collateral analysis or other business
analysis, the need for which is to be determined by Agent and which evaluation
is undertaken by Agent or for Agent’s benefit - a collateral evaluation fee in
an amount equal to $1,000 per day for each person employed to perform such
evaluation, plus all reasonable costs and disbursements incurred by Agent in the
performance of such examination or analysis.
 
(e) Financial Covenants.  Section 6.5 of the Loan Agreement shall be amended by
amending and restating Section 6.5(a) in its entirety as follows:
 
(a) Fixed Charge Coverage Ratio.  Commencing with the fiscal quarter ending
September 28, 2014, cause to be maintained a Fixed Charge Coverage Ratio of not
less than: (x) 1.0 to 1.0, for the fiscal quarters ending September 28, 2014 and
December 28, 2014; and (y) 1.1 to 1.0 for each fiscal quarter thereafter,
calculated as follows:
 
Testing Date
Measurement Period
September 28, 2014
Three (3) months ending September 28, 2014
December 28, 2014
Six (6) months ending December 28, 2014
March 29, 2015
Nine (9) months ending March 29, 2015
June 28, 2015 and the end of each fiscal quarter thereafter
Trailing twelve months ending on such testing date

 
 
8

--------------------------------------------------------------------------------

 
(f) Unfunded Capital Expenditures.  Section 7.6 of the Loan Agreement shall be
amended and restated in its entirety as follows:
 
7.6 Unfunded Capital Expenditures.  Contract for, purchase or make any
expenditure or commitments for Unfunded Capital Expenditures in an aggregate
amount for all Borrowers not to exceed $3,000,000 in any fiscal year; provided,
however, in the event Capital Expenditures during any fiscal year are less than
the amount permitted for such fiscal year, then the unused amount (the
“Carryover Amount”) may be carried over and used in the immediately succeeding
fiscal year; provided, further, that any Carryover Amount shall be deemed to be
the last amount spent in such succeeding fiscal year.
 
(g) Indebtedness.  Section 7.8 of the Loan Agreement shall be amended and
restated in its entirety as follows:
 
7.8. Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness
(exclusive of trade debt) except in respect of: (i) Indebtedness to Lenders;
(ii) Indebtedness incurred for Capital Expenditures; (iii) Indebtedness incurred
by one Borrower to another Borrower as permitted under Section 7.5 hereof and
(iv) Indebtedness assumed under the Acquisition Agreement, (v) Indebtedness to
EDC, (vi) Indebtedness set forth on Schedule 7.8 hereto and (vii) Indebtedness
to Subordinated Lender pursuant to the Subordinate Note.
 
(h) Projections.  Section 9.12 of the Loan Agreement shall be amended and
restated in its entirety as follows:
 
9.12.                  Projected Operating Budget.  Furnish Agent and Lenders,
no later than one (1) day prior to the beginning of each Borrower’s fiscal year,
commencing with the fiscal year ending December 27, 2015, a month by month
projected operating budget, cash flow and availability projection of Borrowers
on a consolidated and consolidating basis for such fiscal year (including an
income statement for each month and a balance sheet as at the end of the last
month in each fiscal quarter), such projections to be accompanied by a
certificate signed by the President or Chief Financial Officer of each Borrower
to the effect that such projections have been prepared on the basis of sound
financial planning practice consistent with past budgets and financial
statements and that such officer has no reason to question the reasonableness of
any material assumptions on which such projections were prepared.
 
 
9

--------------------------------------------------------------------------------

 
(i) Term.  Section 13.1 of the Loan Agreement shall be amended and restated in
its entirety as follows:
 
13.1                   Term.  This Agreement, which shall inure to the benefit
of and shall be binding upon the respective successors and permitted assigns of
each Borrower, Agent and each Lender, shall become effective on the date hereof
and shall continue in full force and effect until January 2, 2018 (the “Term”)
unless sooner terminated as herein provided.  Borrowers may terminate this
Agreement at any time upon 10 Business Days’ prior written notice upon payment
in full of the Obligations.  In the event the Obligations are prepaid in full
(whether voluntary or involuntary, including after acceleration thereof) and
this Agreement is terminated prior to the last day of the Term (the date of such
prepayment hereinafter referred to as the “Early Termination Date”), Borrowers
shall concurrently pay to Agent for the benefit of Lenders an early termination
fee in an amount equal to (x) one percent (1%) of the Maximum Loan Amount if the
Early Termination Date occurs on or after the Seventh Amendment Date to and
including the date immediately preceding the second anniversary of the Seventh
Amendment Date, and (y) zero percent (0%) of the Maximum Loan Amount if the
Early Termination Date occurs on or after the second anniversary of the Seventh
Amendment Date.
 
2. Acknowledgment Regarding Canadian Lender.  Borrowers hereby acknowledge that
upon execution of this Amendment, any commitments of the Canadian Lender under
the Loan Agreement are hereby terminated and Canadian Lender shall be removed as
a party to the Loan Agreement.
 
3. Representations and Warranties.  Each Borrower hereby:
 
(a) reaffirms all representations and warranties made to Agent and Lenders under
the Loan Agreement and all of the other Existing Financing Agreements and
confirms that all are true and correct in all respects as of the date hereof as
if made on and as of the date hereof, except for representations and warranties
which related exclusively to an earlier date, which shall be true and correct in
all respects as of such earlier date;
 
(b) reaffirms all of the covenants contained in the Loan Agreement, covenants to
abide thereby until all Advances, Obligations and other liabilities of Borrowers
to Agent and Lenders under the Loan Agreement of whatever nature and whenever
incurred, are satisfied and/or released by Agent and Lenders;
 
 
10

--------------------------------------------------------------------------------

 
(c) represents and warrants that no Default or Event of Default has occurred and
is continuing under any of the Existing Financing Agreements;
 
(d) represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary corporate action and that the officers
executing this Amendment on its behalf were similarly authorized and empowered,
and that this Amendment does not contravene any provisions of its articles of
incorporation, bylaws or other formation documents, or of any contract or
agreement to which it is a party or by which any of its properties are bound;
and
 
(e) represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith are valid, binding and enforceable in accordance with their respective
terms except as such enforceability may be limited by equitable principles or
any applicable bankruptcy, insolvency, moratorium or similar laws affecting
creditors’ rights generally.
 
4. Conditions Precedent/Effectiveness Conditions.  This Amendment shall be
effective upon satisfaction of the following conditions precedent (all documents
to be in form and substance satisfactory to Agent and Agent’s counsel):
 
(a) Agent shall have received this Amendment fully executed by Borrowers and
Guarantors;
 
(b) Agent shall have received a non-refundable amendment fee in an amount equal
to $100,000.00, which Borrowers acknowledge Agent shall have earned in full as
of the date hereof and which shall not be subject to proration;
 
(c) Agent shall have received a report on Borrowers’ Inventory located in Mexico
prepared by Winter Harbor, LLC; and
 
(d) Execution and/or delivery of all other agreements, instruments and documents
requested by Agent to effectuate and implement the terms hereof.
 
5. Further Assurances.  Borrowers hereby agree to take all such actions and to
execute and/or deliver to Agent and Lenders all such documents, assignments,
financing statements and other documents, as Agent and Lenders may reasonably
require from time to time, to effectuate and implement the purposes of this
Amendment.
 
6. Payment of Expenses.  Borrowers shall pay or reimburse Agent and Lenders for
their reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.
 
7. Reaffirmation of Loan Agreement.  Except as modified by the terms hereof, all
of the terms and conditions of the Loan Agreement, as amended, and all other of
the Existing Financing Agreements are hereby reaffirmed and shall continue in
full force and effect as therein written.
 
 
11

--------------------------------------------------------------------------------

 
8. Confirmation of Indebtedness.  Borrowers confirm and acknowledge that as of
the close of business on September 22, 2014, Borrowers were indebted to Agent
and Lenders for the Advances under the Loan Agreement without any deduction,
defense, setoff, claim or counterclaim, of any nature, in the aggregate
principal amount of $25,434,007.51 due on account of Revolving Advances, plus
all fees, costs and expenses incurred to date in connection with the Loan
Agreement and the Other Documents.
 
9. Acknowledgment of Guarantors.  By execution of this Amendment, each Guarantor
hereby covenants and agrees that each of its respective Guaranty and Suretyship
Agreements, dated September 14, 2011, shall remain in full force and effect and
shall continue to cover the existing and future Obligations of Borrowers to
Agent and Lenders.
 
10. Miscellaneous.
 
(a) Third Party Rights.  No rights are intended to be created hereunder for the
benefit of any third party donee, creditor, or incidental beneficiary.
 
(b) Headings.  The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.
 
(c) Modifications.  No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.
 
(d) Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.
 
(e) Counterparts.  This Amendment may be executed in any number of counterparts
and by facsimile or electronic transmission, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 
 
12

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.


 
[sign1.gif]
 
 
 
[SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT
(SMTC)]
S-1
 
 

--------------------------------------------------------------------------------

 
[sign2.gif]
 
 
 
 
 
 
 
[SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT
(SMTC)]
S-2
 
 

--------------------------------------------------------------------------------

 
[sign3.gif]


 
 
 
 
 
 
 
[SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT
(SMTC)]
S-3